ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to promptly remit funds owed to a third-party medical provider. Respondent subsequently failed to cooperate with the ODC in its investigation of the complaint filed against him. This misconduct occurred in the same time frame as the misconduct forming the basis of respondent’s earlier disciplinary matters. Prior to the filing of new formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Kenneth F. Sarama, Louisiana Bar Roll *152number 1583, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event he applies for readmission from his disbarment in In re: Sarama, 09-2101 (La.2/5/10), 26 So.3d 770, after becoming eligible to do so.
IT IS FURTHER ORDERED that respondent shall make restitution to Dr. George Anthon, Jr. as set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.